Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-13 in the reply filed on 01/15/2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Information Disclosure Statement
The information disclosure statement filed on 12/04/2018 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  No legible copy of RU 2110410 has been provided to the Office.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (US 2011/0008542 A1) in view of Fu et al. (US 2015/0152592 A1).
Claims 1-7, 11 and 12:  Zeng teaches an inkjet recording material comprising a supporting substrate, a first bottom base coat layer {bottom coat layer hereinafter} on the supporting substrate and a second topcoat layer {topcoat layer hereinafter} on the first bottom base coat layer (abstract), wherein the supporting substrate includes a cloth and a nonwoven fabric [0037].  The bottom coat layer meets the claimed primary coating, and the topcoat layer meets the claimed image receiving coating.  Zeng teaches the bottom coat layer comprises a binder [0032] and at least three pigments [0019].  One of the three pigments meets the claimed filler.  Zeng teaches the topcoat layer comprises binders such as polyacrylic acid and polyurethane {instant claims 11 and 12} [0034].  The polyacrylic acid and polyurethane meet the claimed first and second polymeric networks.
Zeng does not teach the claimed barrier layer.  However, Fu teaches a printable medium comprising a barrier layer onto a fabric core layer (abstract, Fig. 1 and [0015]-[0017]), wherein the barrier layer is formed onto the fabric core layer by a process of extrusion [0031], or the barrier layer is laminated onto the fabric core layer with an adhesive {instant claim 5} [0075].  Fu teaches the barrier layer includes a copolymer of ethylene with linear low density polyethylene (LLDPE) {instant claims 2 and 3}, and a copolymer of ethylene and vinyl acetate in combination with polyethylene or polypropylene {instant claim 4} [0035].  Fu further teaches the copolymer of ethylene and vinyl acetate is generally known for its flexibility and toughness at a temperature as {instant claim 6}.
With respect to the coat weight of the barrier layer {instant claim 7}, the experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicants’ claims patentable in the absence of unexpected results.  In re Aller, 105 USPQ 233.  One of ordinary skill in the art would have been motivated to adjust the coat weight of the barrier layer, and the motivation would be to control the surface smoothness and durability of the fabric core layer.  A prima facie case of obviousness may be rebutted; however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good.  In re Boesch and Slaney, 205 USPQ 215.
Zeng and Fu are analogous art because they are from the same field of endeavor that is the ink jet recording medium art.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the barrier layer of Fu with the invention of Zeng, and the motivation for combining would be, as Fu suggested, to provide additional stiffness and some physical support to the fabric supporting substrate.
Claims 8 and 9:  Zeng teaches calcium carbonate {instant claim 9}
Claim 10:  Zeng teaches the topcoat layer comprises polystyrene-butadiene as a binder [0034].

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (US 2011/0008542 A1) in view of Fu et al. (US 2015/0152592 A1).
Claim 13:  Zeng teaches an inkjet recording material comprising a supporting substrate, a first bottom base coat layer {bottom coat layer hereinafter} on the supporting substrate and a second topcoat layer {topcoat layer hereinafter} on the first bottom base coat layer (abstract), wherein the supporting substrate includes a cloth and a nonwoven fabric [0037].  The bottom coat layer meets the claimed primary coating, and the topcoat layer meets the claimed image receiving coating.  Zeng teaches the bottom coat layer comprises a binder [0032] and at least three pigments [0019].  One of the three pigments meets the claimed filler.  Zeng teaches the topcoat layer comprises binders such as polyacrylic acid and polyurethane [0034].  The polyacrylic acid and polyurethane meet the claimed first and second polymeric networks.
Zeng does not teach the claimed barrier layer.  However, Fu teaches a printable medium comprising a barrier layer onto a fabric core layer (abstract, Fig. 1 and [0015]-[0017]), wherein the barrier layer is formed onto the fabric core layer by a process of extrusion [0031], or the barrier layer is laminated onto the fabric core layer with an adhesive [0075].  Fu teaches the barrier layer includes a copolymer of ethylene with linear low density polyethylene (LLDPE) [0035].
Zeng and Fu are analogous art because they are from the same field of endeavor that is the ink jet recording medium art.  It would have been obvious to a 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETELHEM SHEWAREGED whose telephone number is (571)272-1529.  The examiner can normally be reached on Monday -Friday 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private 



BS
February 26, 2021
/BETELHEM SHEWAREGED/
Primary Examiner
Art Unit 1785